PER CURIAM.
We affirm the order dismissing Mr. Perreault’s motion for postconviction relief, in which he claimed to have discovered new evidence about the cause of the victim’s death in connection with his conviction for first-degree murder. Our affirmance is without prejudice to any right Mr. Per-reault may have to timely file such a motion based upon opinions that his expert may develop following our decision in Perreault v. State. 203 So.3d 999 (Fla. 2d DCA 2016).
Affirmed.
WALLACE, LaROSE, and KHOUZAM, JJ., Concur.